
	
		II
		111th CONGRESS
		1st Session
		S. 1438
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2009
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To express the sense of Congress on improving
		  cybersecurity globally, to require the Secretary of State to submit a report to
		  Congress on improving cybersecurity, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering a Global Response to Cyber
			 Attacks Act.
		2.FindingsCongress makes the following
			 findings:
			(1)For more than a
			 decade, reports have described the increasing vulnerability of the United
			 States to cyberattacks, including a recent leading think tank report that
			 stated, Cyber attack joins terrorism and weapons of mass destruction as
			 one of the new, asymmetric threats that put the U.S. and its allies at
			 risk..
			(2)There have been
			 numerous cyberattacks against United States intelligence and military targets,
			 resulting in the Department of Defense spending more than $100,000,000 in the
			 first 6 months of 2009 to repair damage to networks caused by
			 cyberattacks.
			(3)Cyberattacks cost
			 the economy of the United States billions of dollars annually.
			(4)A growing array
			 of state and non-state actors, such as terrorists and international criminal
			 groups, are targeting United States citizens, United States commerce, and the
			 information infrastructure of the United States, including the Internet,
			 telecommunications networks, computer systems, and embedded processors and
			 controllers in critical industries, to steal, exploit, and potentially disrupt
			 or destroy information.
			(5)Cyber
			 exploitation activity has grown more sophisticated, more targeted, and more
			 serious over the past year and is expected to increase as advances in
			 technology continue to increasingly underpin the society of the United
			 States.
			(6)Relevant
			 international cybersecurity agreements focus only on issues relating to cyber
			 crime and common operating standards and have not been signed by certain
			 countries from which cyberattacks may be launched.
			3.Sense of
			 Congress on improving cybersecurity globallyIt is the sense of Congress that the
			 Secretary of State should work with the governments of foreign
			 countries—
			(1)to develop
			 comprehensive norms and cooperative activities for international engagement to
			 improve cybersecurity;
			(2)to encourage
			 international cooperation in improving cybersecurity on a global basis;
			 and
			(3)to develop
			 appropriate safeguards for the protection of privacy, freedom of speech, and
			 commercial transactions to be included in any agreements or other activities
			 designed to safeguard cyberspace.
			4.Report on
			 improving cybersecurityNot
			 later than 270 days after the date of the enactment of this Act, the Secretary
			 of State shall submit to the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives a report
			 describing any actions taken by the United States to work with the governments
			 of foreign countries to improve cybersecurity, as described in section
			 3.
		
